In this second-injury case, appellants rely solely on the testimony of the employer’s foreman but this was merely that he knew that claimant “ had a back condition before ”; and, on cross-examination, he admitted that he did not “consider it” when hiring claimant. Thus, there is no proof that the employer hired claimant as a handicapped person or, indeed, that he could know or infer either the nature of the back condition or its permanency. (Matter of Vance v. Ormsby, 6 A D 2d 960; Matter of Weinberger v. Zeibert é Sons, 2 A D 2d 908.) Contrary to appellants’ contention, the decision was made and signed by a board panel, but as appellants were not furnished with a complete copy thereof prior to printing of the record we do not award costs. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.